Exhibit 10.7

Named Executive Officers Salary and Bonus Arrangements for 2008

Base Salaries

The base salaries for 2009 for the executive officers (the “named executive
officers”) of First PacTrust Bancorp, Inc. (the “Company”) and Pacific Trust
Bank who will be named in the compensation table that will appear in the
Company’s upcoming 2009 annual meeting proxy statement are as follows:

 

Name and Title

   Base Salary

Hans R. Ganz

President and Chief Executive Officer

   $ 320,008

James P. Sheehy

Executive Vice President—Secretary and Treasurer

   $ 160,014

Melanie M. Yaptangco

Executive Vice President—Lending

   $ 160,014

Description of 2009 Bonus Incentive Plan

On January 13, 2009, the Company’s Compensation Committee approved a cash
incentive bonus plan for 2009 (the “2009 Bonus Plan”) for all officers and
employees of the Company and the Bank. The 2009 Bonus Plan is fully
discretionary on the part of the Company’s Compensation Committee. The plan
provides for a discretionary bonus pool of funds which would not exceed 10% of
after-tax net income with a minimum discretionary bonus pool amount of $150,000
in the aggregate. Bonuses will be paid under the 2009 Bonus Plan in early 2010.

The key performance indicators used to determine whether any bonuses will be
paid under the 2009 Bonus Plan will be the same for all administration
employees. The amounts of the bonuses to be individually awarded under the 2009
Bonus Plan are fully discretionary, and may or may not be paid in whole or in
part based on the Compensation Committee’s qualitative assessment of individual
contributions toward the Company’s success relative to its profitability,
customer service, deposit growth, compliance, loan originations and portfolio
growth, loan charge-off and delinquency ratios. Payout percentages will vary
from employee to employee. All named executive officers are eligible under the
Plan.

For branch operations staff, a separate branch sales incentive bonus plan has
been created that is tied to individual deposit growth goals by branch, and is
not dependent on the general income of the Company.

Director Fee Arrangements for 2009

Each director of First PacTrust Bancorp, Inc., (the “Company”) also is a
director of Pacific Trust Bank (the “Bank”). Directors are not paid a fee for
service on the Company’s board. As of the March 13, 2009 shareholder record date
for the 2009 annual meeting, members of Pacific Trust Bank’s board of directors
who are “independent directors” will receive an annual retainer fee of $5,000 in
January of each calendar year. New directors who are elected or appointed to the
board during the year shall be paid a pro rata annual retainer equal to 1/12 of
the $5,000 fee for each full or partial month remaining in that calendar year.

Independent directors shall be paid a fee of $2,000 for each Bank board meeting
attended. In addition, the Chairman of the Board receives a 50% premium ($1,000)
per Bank board meeting attended. Directors are not paid additional fees for
attendance at First PacTrust Bancorp, Inc. Board of Directors meetings.

Independent directors are also paid fees for their service on various committees
as follows: Executive Committee – $1,000 per meeting; Audit Committee – $600 per
meeting; Compensation Committee – $600 per meeting; Nominating Committee – $500
per meeting; Loan Committee – $2,000 per year; Technology Committee – $1,200 per
year; and Facilities Committee – $2,000 per year. The Committee Chairmen also
received a 50% premium.

 

1



--------------------------------------------------------------------------------

Attendance by telephone at Bank board meeting and committee meetings is
compensated at two-thirds the per meeting rate for directors attending in person

Directors attending the Company/Bank’s annual off-site planning session shall be
paid $2,000 in addition to any Board of Director or Committee per meeting fees.

There are no deferred compensation arrangements with any non-employee director.

 

2